Citation Nr: 0112657	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from December 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1997, which denied the veteran's application to 
reopen a previously denied claim for service connection for 
residuals of a low back injury.  The Board denied the appeal 
in a decision dated in July 1998, and the veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims ("Court").  Pursuant to a joint motion 
filed by the parties, in January 1999, the Court vacated the 
Board's decision, and remanded the issue to the Board for 
further action.  The Board issued another decision in August 
1999, and, again, the veteran appealed the Board's decision 
to the Court.  Again, the parties filed a joint motion, which 
was granted by order dated in October 2000.  This 
decision/remand is issued in response to the directives 
contained in the joint motion for remand.  


FINDINGS OF FACT

1.  Service connection for a low back disability was last 
denied by an unappealed rating decision of the RO in May 
1995.  

2.  Evidence received since that determination bears 
substantially and directly on the matter in question, and has 
been found to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's final decision in May 1995 
is  new and material, and the veteran's claim of service 
connection for a low back disability may be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine was denied by the Board in 
January 1986.  A subsequent application by the veteran to 
reopen his claim was denied by the RO in May 1995.  Those 
decisions are final.  38 U.S.C.A. §§ 7103, 7104, 7105 (West 
1991); 38 C.F.R. § 3.104 (2000).  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  In considering 
whether there is "new and material evidence" under this 
standard, all evidence submitted since the last time that the 
claim was finally disallowed on any basis must be considered.  
Evans v. Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the May 1995 rating 
decision included the veteran's testimony that he had injured 
his back while performing his duties as a combat medic in 
service, and medical evidence showing the presence of 
degenerative joint disease of the lumbosacral spine in 1984.  
Evidence received since that determination includes an April 
1999 report by J. McConnell, M.D., which relates that the 
veteran had experienced chronic back problems since a service 
related back injury as an Army medic in Korea in 1950.  The 
veteran had chronic problems since then, and had had multiple 
treatments over the years.  Following an examination, he 
concluded that the veteran had a chronic back problem since a 
service-related injury in 1950, and now had symptomatic 
degenerative intervertebral disk disease and lumbar 
spondylosis.  His original injury most likely represented 
herniated intervertebral disc L5-S1 and/or L4-5.  He had 
developed chronic degenerative disc disease at other levels 
over the years.  

The parties agreed in a joint motion that this evidence was 
so significant that it must be considered in order to fairly 
decide the merits of the claim, and directed the Board to 
reopen the claim.  Accordingly, the claim is reopened with 
the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  


ORDER

The claim for entitlement to service connection for residuals 
of a low back injury is reopened; to that extent, the appeal 
is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the above decision finding that the veteran's 
claim has been reopened by the submission of new and material 
evidence, as well as the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered the claim on the merits, or whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time. 

Further, additional evidence which was not first reviewed at 
the RO has been received at the Board.  The veteran did not 
waive RO consideration of the evidence.  Hence, the RO must 
review the claim in light of this evidence.  See 38 C.F.R. 
§ 21.1304(c).  This evidence consists of an opinion from C. 
Bash, M.D., received in February 2001, who concluded, based 
on a review of the veteran's medical file, that he clearly 
injured his spine during combat and has had chronic 
persistent symptoms since then.  However, he also noted that 
his review of the veteran's file included the veteran's 
service medical records.  Yet, service medical records 
pertaining to the veteran are not available.  Moreover, Dr. 
Bash did not actually examine the veteran.  Additionally, the 
veteran was discharged from service in 1952, and the earliest 
post-service record of an evaluation of the veteran's back, 
noted in the report of Dr. Bash as well as in the claims 
file, is in 1984.  There are no records on file pertaining to 
the intervening 32 year period.  According to Dr. McConnell's 
statement, the veteran had undergone multiple treatments for 
his back over the years.  Pursuant to the VCAA, VA must make 
reasonable efforts to obtain all potentially relevant 
records.  Therefore, the RO must attempt to obtain all 
records of treatment for a back disorder from 1952 to 1984.  

The veteran, who received a Purple Heart and a Combat Medical 
Badge, claims that his back injury occurred in combat.  
Accordingly, the provisions 38 U.S.C.A. § 1154(b) are for 
application, and, as applied in this case, provide a 
presumption that the veteran injured his back in service, 
despite the absence of service medical records.  Accordingly, 
the question for consideration is whether such injury 
resulted in the veteran's current back disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
provide a list of the names, locations, 
and approximate dates of treatment of any 
physicians, hospitals, or treatment 
centers (private, VA or military) who 
provided him with treatment for his low 
back disability from the time of his 
discharge from service in May 1952 to May 
1984.  The RO should obtain any records 
so identified.  The results of the 
requests, whether successful or 
unsuccessful must be documented in the 
claims file.  The veteran must be 
informed of any negative results, and 
that he himself may submit any records 
directly to the RO.  

2.  Thereafter, the veteran should be 
scheduled for an examination by a board-
certified orthopedic specialist to 
determine whether he currently has 
residuals of a low back injury which 
occurred in service.  The claims folder, 
to include a copy of this remand, must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The complete rationale 
for any opinion expressed must explicitly 
be set forth in a report, including the 
evidence relied upon for the opinion.  The 
reasons for agreeing or disagreeing with 
the April 1999 opinion of Dr. McConnell 
and the February 2001 opinion of Dr. Bash 
should also be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  
 
4.  Thereafter, the RO should readjudicate 
the claim for service connection for 
residuals of a low back injury on the 
merits, and with consideration of 
38 U.S.C.A. § 1154(b).  If the decision 
remains adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Error! Not a valid link.

